DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/28/2021 has been entered.
	
	

	Claim status
The examiner acknowledged the amendment made to the claims on 06/28/2021.
Claims 1-6, 8-9, 13-14 and 23-28 are pending in the application. Claim 1 is currently amended. Claims 2-6, 8-9, 13-14 and 23-28 are previously presented. Claims 7, 10-12 and 15-22 are cancelled. Claims 1-6, 8-9, 13-14 and 23-28 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
	
Claim Objections
Claim 1 is objected to because of the following informalities:  in step c), “isolating a liquid composition of the fish oil and solubilizing agent”, a “the” should be inserted between “and” and “solubilizing agent”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and  28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 28 depend from claim 1 and recite that the fish oil has a stearin content in the range of 3-20 wt% and 3-30 wt% respectively. However, it is unclear what fish oil claims 2 and 28 are referring to, given that in claim 1, step a includes a fish oil as the starting material, step b includes a fish oil acting as the solubilizing agent,  and step c includes a fish oil that is winterized.  For the purpose of examination, the fish oil recited in claims 2 and 28 are interpreted to mean the fish oil recited in step a of claim 1. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, 13-14 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gee US Patent No. 2,520,801 (hereinafter referred to as Gee), Van Putte EP0249282 (hereinafter referred to as Van Putte), Rubin US Patent No. 4,792,418 (hereinafter referred to as Rubin) and Hui, Bailey's Industrial Oil and Fat Products, 1995, Wiley-Interscience, 5th edition, volume 4, page 333 (hereinafter referred to as Hui).
Regarding claims 1-2, 4-5, 8, and 28, Gee teaches a method of purifying a fish oil (e.g., sardine oil) by winterization (e.g., fractional separation) (column 1, line1-3; column 6, line 62), the method comprising the steps of:
-mixing a fish oil such as sardine oil with a solubilizing agent (e.g., solvent) to obtain an oil mixture (column 2, line 14-25);
-performing at least one successive step of incubating and filtering of the oil mixture at increasingly lower temperatures, collecting the filtrate after each filtering step for subsequent steps of incubation and filtering (column 2, line 44-51).
-removing the solubilizing agent (e.g., solvent) from the liquid fatty oil (column 5, line 34-40; Fig. 1), which is interpreted to read on “isolating a liquid composition of the fish oil and solubilizing agent”.
Gee teaches that fish oil is sardine oil, and sardine is known to belong to the herring group as recited in claim 8. The herring oil is disclosed in the instant Specification as a fish oil that has a stearin content of 2%-40% (the instant Specification, [0033-0034]). This proportion falls with that recited in claim 1, and encompasses those recited in claims 2 and 28. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Gee is silent regarding that the solubilizing agent comprises an edible winterized fish oil that has a melting point that is lower than the temperature of the last filtering step of -10-5 ºC, or is an edible, fat-soluble organic compound that has a melting point that is lower than the temperature of the last filtering step as recited in claim 5.
 Van Putte teaches a method of producing a stearin that can be used as hardstock comprising mixing a triglyceride containing fat blend with a solvent which is a liquid oil such as sunflower oil, soy bean oil, corn oil, rapeseed oil, etc., or a liquid oil rich in polyunsaturated fatty acid (PUFA), and subjecting the mixture to a winterization process (e.g., fractional crystallization) (page 2, line 27-35, page 3, line 25-30). Van Putte further teaches using the liquid oil as the solvent to replace classic organic solvent will lower the cost and improve the efficiency of fractionating (page 2, line13-20). Rubin teaches a liquid fish oil is rich in polyunsaturated acid after being subjected to a winterization process; specifically, Rubin teaches subjecting a fish oil such as mackerel oil, sardine oil, cod liver oil etc. to a to a winterization process (e.g., fractional crystallization) will yield a  liquid that is a substantially pure combination of EPA and DHA (column 5, line 6-11 and 19-21; column 6, line 64-65; column 7, line 1-18; column 
 The liquid oil as disclosed by Rubin is a substantially pure combination of EPA and DHA,  which is necessarily edible and has a melting point lower than -10-5 ºC.
Gee teaches that temperature of filtering is maintained approximately the same as that of the oil mixture (column 5, line 14-16), but does not teach that the temperature of the last filtering step is -10-5 ºC (claim 1), or that incubation of the oil mixture at a first temperature of 8-12 ºC (claim 4), or 5-15 ºC (claims 1 and 5). However, Gee teaches that the temperature to which the oil mixture is chilled depends on the character of the feed oil and the particular constituent which it is desired to crystallize therefrom (column 4, line 33-44). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the incubation or filtration temperatures based on the character of the oil such that a desired constituent is solidified. As such, the filtering temperature as recited in claim 1 and the incubating temperature as recited in claims 1 and 4-5 are merely obvious variants of the prior art. 
A final incubating and filtering temperature of -10-5 ºC would have resulted in a final liquid composition (e.g., olein) with a melting point that is lower than 5 ºC because the solid is filtered and the liquid composition is in the filtrate.
Further, Hui teaches that fish oil could be fractionated at 5-15 ºC to remove high melting point component (page 333, 1st para.). Both Gee and Hui are directed to fractional crystallization process. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gee by applying the fractionating temperature as taught by Hui because this temperature range is the suitable temperature to fractionate fish oil.
The temperature as taught by Hui overlaps with the range recited in claims 1 and 4-5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Inclusion of the incubating temperature as taught by Hui would have resulted in a final liquid composition (e.g., olein) with a melting point that is lower than 5-15 ºC, which overlaps with the melting point of the liquid composition recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Since Gees in view of Van Putte, Rubin and Hui teaches subjecting the same fish oil to the same winterization process using the same solubilizing agent as that recited in the claim, it logically follows that the liquid composition (e.g., olein) obtained is suitable for human and animal consumption.
Gees in view of Van Putte, Rubin and Hui does not teach that the liquid composition after winterization process is a clear liquid without stearin crystal following 
Further, cold test is used to evaluate the clarity of the oil at a specific temperature, and whether the oil is clear (or cloudy) at a specific temperature depends on if a constituent that has a melting point higher than said temperature is present and how much of such a constituent is present in the oil. Gee teaches that the solidification or crystallization of a desired constituent is closely related to the temperature at which winterization is performed (column 4, line 33-44). Thus, whether the oil is clear (or cloudy) at a specific temperature by extension depends on the temperature of winterization. It would have been obvious to a skilled artisan before the effective filing date to have optimized the incubation temperature such that specific constituents are separated from the oil and the resultant oil (e.g., filtrate) are clear without crystal at specific temperature. 
Regarding claim 3, Gee in view of Van Putte, Rubin and Hui teaches what has been recited above but is silent regarding the temperature difference between subsequent steps being in the range of 1-4 ºC. However, Gee teaches that the temperature to which the oil mixture is chilled will depend upon the character of the feed oil and the also upon the particular constituents which it is desired to crystallize therefrom (column 4, line 33-37). As such, Gee recognizes that the temperature of 
Regarding claim 6, Hui, as recited above, teaches that fish oil should be fractionated at 5-15 ºC. The lower endpoint temperature (5 ºC) as disclosed by Hui is very close to the upper endpoint temperature (2 ºC) recited in claim 6 that one skilled in the art would have expected them to have the same properties, considering both Hui and the claimed invention are directed to fractionation crystallization. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Further, Gee teaches that temperature of filtering is maintained approximately the same as that of the oil mixture (column 5, line 14-16), and that the temperature to which the oil mixture is chilled will depend upon the character of the feed oil and the also upon the particular constituents which it is desired to crystallize therefrom (column 4, line 33-37). As such, Gee recognizes that the temperature of incubation or crystallization is a result effective variable. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized incubation and filtering temperature based upon the character of oil to be 
Regarding claim 9, Rubin teaches that the winterized fish oil is a substantially pure combination of EPA and DHA (column 8, line 65-66). Given that EPA and DHA are the two major PUFA in fish oil (for example, column 10, line 23 and 61-68 of Rubin teaches that cod liver oil has EPA/DHA ratio of 57/18), the limitation that the solubilizing agent comprises 10-90% by weight of at least one fatty acid is satisfied. 
Regarding claims 13 and 23-25, Gee teaches that the ratio of fish oil to solubilizing agent (e.g., solvent) is 1:0.7-1:1.5 (v/v) (column 2, line 40-44, and column 4, line 8-14, assuming the feed oil and the solubilizing oil have the same density), which falls with those recited in claims 13 and 23-25.
Further, Gee teaches that the proportion of feed oil to the solvent depends on the character of the feed oil and the degree of fractionation desired (column 4, line 8-14). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the proportion of fish oil to the solvent based on the character of the feed oil such that a preferable degree of fractionation is achieve. As such, the ratios as recited in claim 13 and 23-25 are merely obvious variants of the prior art. 
Regarding claims 14 and 26-27, Rubin teaches that the winterized fish oil is a substantially pure combination of EPA and DHA (column 8, line 65-66). Knowing that EPA and DHA have a melting point of -54°C and -44 °C respectively, the combination of EPA and DHA necessarily has a melting point that falls within that recited in claims 14 and 26.  Further, EPA and DHA are the two major PUFA in a fish oil, for example, 

Response to Arguments
Applicant’s arguments on 06/28/2021 with respect to pending claims have been considered but are moot in view of the new ground of rejection set for the in the instant office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHANGQING LI/Examiner, Art Unit 1793